DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

This application repeats a substantial portion of prior Application No. 16/661,807 filed 11/23/2019 including the original filed claims) adds claim language and additional disclosure not presented in the prior application.  Since this application names an inventor or inventors named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to obtain the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
a.  The applicant may cancel the limitation. These claim limitations were not disclosed in the parent application.  
OR
               The applicant may amend the limitation to be in accordance with the specification of the parent application.
b.  Should the applicant not cancel the claim limitations or amend the limitations as suggested, then the applicant should convert the application to a continuation in part and the new limitations will receive the current application’s filing date of 06/27/2015.  
i.  The applicant would be required to file a new oath and declaration.
ii.  The claim limitations would be required to be added to the specification without adding any other new matter.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claims 1-15 recite “wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties.”  The applicant's specification discloses:  
A mono camera may capture images from a single point of view, i.e. a fixed position with respect to the probe. A dual camera may comprise two separate optical systems for capturing image data. For example, each optical system may have different properties such as opening angle, depth of focus, color characteristics, etc. In particular, the individual camera elements of the dual camera may be directed even to different target points. A stereo camera may capture two almost similar images from different points of view. In this way, it may be possible to obtain three-dimensional information of the captured field of view. However, it is understood that any other appropriate camera system with one or more camera elements may be possible. It may be possible to capture image data of a visible spectrum or even of invisible spectrum, for example infrared or ultraviolet light. as defined in the parent application (Page 4, lines 5-9 of 17/701,038, and Page 5, lines 1-8 of 16/661,807).   
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image capturing device (camera, page 5, lines 1-15 in claim 1, image transmission interface in claim 1 (probe with port Page 11, line 12, using connector/cable  to the measuring apparatus to connect between the output/transmitting interface, Page 15, lines 3-10, Page 4, paragraph 9-25) and image receiving interface in claim 8 ( input port Page 11, line 13, using connector/cable  to the probe to connect between the input/receiving interface ), visualization devices (glasses, Page 16, line 6), a mechanical stabilizing device (Page 14, lines 1-15, controllable axis, gyroscope, acceleration sensor).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Objections
Claim 1 (and corresponding dependent claims 2-14) are objected to because of the following informalities:  Claim 1 recites mechanically stabilizing device adapted to mechanical equalize unwanted movement of the probe.  The Office assumes the applicant intended --mechanical stabilizing device adapted to mechanically equalize unwanted movement of the probe--”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “further comprising a gyroscope or an acceleration sensor for detecting a movement of the probe.”    Claim 3 is unclear as it appears that the measuring system comprises  a gyroscope or acceleration sensor as an additional element, however the specification recites that the mechanically stabilizing device has these elements.  Please review the specification and clarify the claim limitations.
Regarding claim 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Claim 15 recites “ wherein the image data provided by the image capturing device is compensated in order to obtain a stabilized image, in particular by shifting pixels in the image data to compensate unwanted movement in a resulting image.”

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tohme et al (US 2016/0335803 and hereafter referred to as “Tohme”) in view of Boss et al (Us 7,868,634 and hereafter referred to as “Boss”), Banjanin et al (US 2015/0327841 and hereafter referred to as “Banjanin”), Daponte et al (State of art and future developments of the Augmented Reality for measurement applications,  https://reader.elsevier.com/reader/sd/pii/S0263224114003054?token=180524F1DE25988A4071BBA8A0045BF6E06ACC58B0A0D2126BD926D945CC155B74AEF2C4B910858679D012588090F15F-copy provided via IDS) and Kashima (US 2017/0257619).
5Regarding ClaimRRegarding Claim 1, Tohme discloses a measuring system, the measuring system comprising: 
a probe for measuring a signal at a measuring point (Page 11, paragraph 0098, Figure 14, 2054, Page 12-13, paragraph 0114, 0117); 
a measuring apparatus remote from the probe (Page 11, paragraph 0098, coordinate measurement device);
 the probe comprising: 
a probe tip adapted to contact a measuring point for measuring a signal (Page 11, paragraph 0098, Figure 14, 2054, Page 12-13, paragraph 0114, 0017); 
 10an image capturing device adapted to capture image data of an area around the probe tip (Page 11, paragraph 0098, Page 12, paragraph 0114, Figure 14, 2032); and 
an image transmission interface adapted to transmit data to measuring apparatus remote from the probe (Page 11, paragraph 0098, Figure 14, 2048, coordinate measurement device, the output is the interface to transmit data).  
Tohme is silent on mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe, measuring an electrical signal, capture image data of the probe tip, wherein the image capturing device comprises a multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties and transmit the captured image data to a measuring apparatus remote from the probe, the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of 20the probe. 
Boss discloses a probe tip adapted to contact a measuring point for measuring an electric signal (Column 3, lines 30-43) and an image capturing device adapted to capture image data of the probe tip and an area around the probe tip (Column 5, lines 48-50, Figure 7, Column 5, lines 65-67, Column 6, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify Tohme to include transmitting the image data to a measuring apparatus as taught by Boss in allow testing of electrical contact with miniaturization of circuit structures  (Column 1, lines 34-39) as disclosed by Boss.
The combination is silent on mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe, an image transmission interface adapted to transmit the captured image data to a measuring apparatus remote from the probe, the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of 20the probe, wherein the image capturing device comprises a multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties.
Banjanin discloses further comprising a mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe (Page 4, paragraph 0071 0072, Page 9, paragraph 0116, 0125 Page 10, paragraph 0129 ).  Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the combination to include the missing limitation as taught by Banjanin in order to correct its own orientation (Page 9, paragraph 0116, 0125 Page 10, paragraph 0129) and also have an improved method for tracking probe position during the examination (Page 1, paragraph 0007) as disclosed by Banjanin.  
The combination is silent on an image transmission interface adapted to transmit the captured image data to a measuring apparatus remote from the probe, the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of 20the probe, wherein the image capturing device comprises a multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties.
Daponte discloses a probe comprising a probe tip and acquiring image data (ultrasonic images), an image transmission interface adapted to transmit the captured image data to a measuring apparatus remote from the probe (Page 67, §5.2, 1st paragraph, probe capturing images and sending the image a measuring apparatus, Figure 18, the output is the interface to transmit data), the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of 20the probe (Figure 18, Page 67, §5.2, 1st paragraph, probe capturing images and sending the image a measuring apparatus, Figure 18, the input is the interface for receiving).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the combination to include transmitting the image data to a measuring apparatus as taught by Daponte in order to have better calibration (Page 54, § 1, Abstract) as disclosed by Daponte.
The combination is silent on wherein the image capturing device comprises a multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties.
Kashima discloses wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties (Figure 1, paragraphs 0044-0045).  Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the combination to include the missing limitations as taught by Kashima in order to the availability of ranges and estimating the distances between camera and objects in images.
Regarding claim 2, Tohme, Boss, Banjanin, Daponte and Kashima discloses all the limitations of Claim 1.  Banjanin discloses wherein the mechanically stabilizing device comprises one or more controllable axis for moving or rotating the probe (Page 9, paragraph 0116-00117, Page 2, paragraph 0039, Page 4, paragraph 0071-0072).  Same motivation as above.  
Regarding claim 3, Tohme, Boss, Banjanin, Daponte and Kashima discloses all the limitations of Claim 2. Banjanin discloses further comprising a gyroscope or an acceleration sensor for detecting a movement of the probe (Page 2, paragraph 0039, Page 4, paragraph 0071-0072).  Same motivation as above.  
Regarding claim 5, Tohme, Boss, Banjanin, Daponte and Kashima discloses all the limitations of Claim 1. Tohme discloses the image capturing device is adapted to provide still images (Page 1, paragraph 0012).  Tohme discloses the limitation in the background when describing augmented reality and it would be obvious to one of ordinary skill in the art to modify the combination to include this limitation as taught in the background in order to complement or supplement the real world object or scene (Page 1, paragraph 0011) as disclosed by Tohme.
Regarding Claim 6, Tohme, Boss, Banjanin, Daponte and Kashima discloses all the limitations of Claim 1.Tohme discloses wherein the image capturing device is adapted to provide an image sequence (Page 1, paragraph 0012).  Tohme discloses the limitation in the background when describing augmented reality and it would be obvious to one of ordinary skill in the art to modify the combination to include this limitation as taught in the background in order to complement or supplement the real world object or scene (Page 1, paragraph 0011) as disclosed by Tohme.
Regarding Claim 7, Tohme, Boss, Banjanin, Daponte and Kashima discloses all the limitations of Claim 1. Kashima discloses the probe further comprising a lamp which is adapted to illuminate at least the area around the probe tip (Figure 1, 11, Page , paragraph 0046). Same motivation as above.  
Regarding claim 8, Tohme, Boss, Banjanin, Daponte and Kashima discloses all the limitations of Claim 1.  Banjanin discloses wherein a same signal line or cable is used for transmitting the captured image data in an image capturing mode and for transmitting a measurement signal of the measured electric signal in the signal measurement mode (Page 12, paragraph 0169 – images and signals are transmitted to the apparatus main body the processing units are implemented using computer system – paragraph 0170, Page 13-14, paragraph 0181, cable and lines used for transmission of data).   Same motivation as above.
Regarding Claim 10, Tohme, Boss, Banjanin, Daponte and Kashima discloses all the limitations of Claim 1.  Tohme discloses further comprising a visualization device adapted to display the image data received by the image receiving interface (Page 2, paragraph 0014). Tohme discloses the limitation in the background when describing augmented reality and it would be obvious to one of ordinary skill in the art to modify the combination to include this limitation as taught in the background in order to complement or supplement the real world object or scene (Page 1, paragraph 0011) as disclosed by Tohme. Daponte discloses further comprising a visualization device adapted to display the image data received by the image receiving interface (video see through HMD, Figure 19, video see-through HMD, see also §§ 1, 3.4.1, Figure 8).  Same motivation as above.
Regarding Claim 11, Tohme, Boss, Banjanin, Daponte and Kashima discloses all the limitations of Claim 10.  Tohme disclose wherein the visualization device comprises augmented reality glasses (paragraph 0014).  Same motivation as above. Daponte discloses wherein the visualization device comprises augmented reality glasses (Figure 19, video see-through HMD, see also Page 54, § 1, Page § 59, 3.4.1, Figure 8).   Same motivation as above.
Regarding Claim 12, Tohme, Boss, Banjanin, Daponte and Kashima discloses all the limitations of Claim 10.  Daponte discloses wherein the visualiza30tion device is adapted to provide a three-dimensional representation of the image data received by the image receiving interface (Page 67, §5.2, Page 54, § 1). Same motivation as above. 
Regarding Claim 13, Tohme, Boss, Banjanin, Daponte and Kashima discloses all the limitations of Claim 10.  Tohme discloses wherein the visualization device is adapted to selectively display either the image data received by the image receiving interface or measurement data of a signal measured at the measuring 5point (Page 2, paragraph 0014).  Tohme discloses the limitation in the background when describing augmented reality and it would be obvious to one of ordinary skill in the art to modify the combination to include this limitation as taught in the background in order to complement or supplement the real world object or scene (Page 1, paragraph 0011) as disclosed by Tohme.
Regarding claim 14, Tohme, Boss, Banjanin, Daponte and Kashima discloses all the limitations of Claim 1.  Banjanin discloses wherein the image data provided by the image capturing device is further analyzed to detect movement of the probe (Page 8, paragraph 0104).  Same motivation as above. 




Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tohme in view of Boss, Banjanin, Daponte and Kashima as applied to claim 1 above, and further in view of Zhou et al (US 2007/0248261 and hereafter referred to as “Zhou”).
Regarding claim 4, Tohme, Boss, Banjanin, Daponte and Kashima discloses all the limitations of Claim 1. The combination is silent on the limitation.  Zhou discloses 20wherein the image capturing device is adapted to capture wide-angle images and zoom images (Page 8, paragraph 0094).  Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the combination to include the missing limitation as taught by Zhou in order to high objects of interest or change the orientation or viewpoint (Page 8, paragraph 0094) as disclosed by Zhou.

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Tohme in view of Boss, Banjanin, Daponte and Kashima as applied to claim 1 above, and further in view of Bendall et al (US 2009/0225333 and hereafter referred to as “Bendall”).
Regarding claim 9, Tohme, Boss, Banjanin, Daponte and Kashima discloses all the limitations of Claim 8. The combination is silent on the limitation.  Bendall discloses further comprising a switch which is adapted to switch between an image capturing mode and a signal measuring mode (Page 6, paragraph 0061, Page 7, paragraph 0071).   Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the combination to include the missing limitation as taught by Bendall in order improve image quality (Page 7, paragraph 0072) as disclosed by Bendall.
Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Tohme in view of Boss, Banjanin, Daponte and Kashima as applied to claim 1 above, and further in view of Kyriakou (US 2020/0020100).
Regarding claim 15, Tohme and Daponte discloses all the limitations of Claim 8. Banjanin discloses wherein the image data provided by the image capturing device is compensated in order to obtain a stabilized image( Page 9, paragraph 0116-00117, Page 2, paragraph 0039, Page 4, paragraph 0071-0072, Page 8, paragraph 0104).  The combination is silent on remaining limitation.  Kyriako discloses compensate , in particular by shifting pixels in the image data to compensate unwanted movement in a resulting image (Page 3, paragraph 0023-0024, Page 8, paragraph 0065).  Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the combination to include the missing limitation as taught by Kyriakou in order achieve accurate registration (Page 1, paragraph 0005) as disclosed by Kyriakou.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 12-14 of U.S. Patent No. US 11,340,257 in view of Daponte, Kashima  and Banjanin.

Regarding Claim 1 of Instant Application corresponds to
Claim 1 of US 11,340,257
A measuring system, the measuring system comprising:
 a probe for measuring a signal at a measuring point and a measuring apparatus remote from the probe, 




a mechanically stabilizing device adapted to mechanical equalize unwanted movement of the probe, 
wherein the probe comprises: 
a probe tip adapted to contact a measuring point for measuring an electric signal; 
an image capturing device adapted to capture image data of the probe tip and an area around the probe tip, wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties; and 
an image transmission interface adapted to transmit the captured image data to the measuring apparatus remote from the probe; 








wherein the measuring apparatus remote from the probe comprising: 
an image receiving interface adapted to receive the image data transmitted by the image transmission interface of the probe.




A probe for measuring a signal at a measuring point, the probe comprising: 









a probe tip adapted to contact a measuring point for measuring an electric signal; 
an image capturing device adapted to capture image data of the probe tip and an area around the probe tip; and 
an image transmission interface adapted to transmit the captured image data to a remote measuring apparatus, wherein the image capturing device comprises multiple optical systems directed to different target points, each of the multiple optical systems having different optical properties; and further comprising a switch which is adapted to switch between an image capturing mode and a signal measuring mode, wherein a same signal line or cable is used for transmitting the captured image data in the image capturing mode and for transmitting a measurement signal of the measured electric signal in the signal measurement mode.


The instant applications “a measurement system, mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe, wherein the image capturing device comprises a multiple optical systems directed to a same target point.
Daponte discloses a measurement system comprising a probe comprising a probe tip and acquiring image data (ultrasonic images), an image transmission interface adapted to transmit the captured image data to a measuring apparatus remote from the probe (Page 67, §5.2, 1st paragraph, probe capturing images and sending the image a measuring apparatus, Figure 18, the output is the interface to transmit data), the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of 20the probe (Figure 18, Page 67, §5.2, 1st paragraph, probe capturing images and sending the image a measuring apparatus, Figure 18, the input is the interface for receiving). Banjanin discloses a measurement system further comprising a mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe (Page 4, paragraph 0071 0072, Page 9, paragraph 0116, 0125 Page 10, paragraph 0129 ).   Kashima discloses a measurement system comprising the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties (Figure 1, paragraphs 0044-0045).  Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify US 11,340,257 to include the missing limitations as taught by Daponte in order to have better calibration (Page 54, § 1, Abstract) as disclosed by Daponte and missing limitations as taught by Banjanin in order to correct its own orientation (Page 9, paragraph 0116, 0125 Page 10, paragraph 0129) and also have an improved method for tracking probe position during the examination (Page 1, paragraph 0007) as disclosed by Banjanin, and the missing limitation as taught by Kashima in order to the availability of ranges and estimating the distances between camera and objects in images. 
Claims 4-7 of the instant application correspond to claims 2-5 of the US 11,340,257.
Claims 8-9 of the instant application correspond to claim  of US 11,340,257.

For claims 2, 3 and 14 below:
Regarding claim 2, the instant application’s “the mechanically stabilizing device comprises one or more controllable axis for moving or rotating the probe” is an additional limitation. Banjanin discloses wherein the mechanically stabilizing device comprises one or more controllable axis for moving or rotating the probe (Page 9, paragraph 0116-00117, Page 2, paragraph 0039, Page 4, paragraph 0071-0072).  
Regarding claim 3, instant application’s “further comprising a gyroscope or an acceleration sensor for detecting a movement of the probe” is an additional limitation.
Banjanin discloses further comprising a gyroscope or an acceleration sensor for detecting a movement of the probe (Page 2, paragraph 0039, Page 4, paragraph 0071-0072).  
Regarding Claim 14, the instant application’s “wherein the image data provided by the image capturing device is further analyzed to detect movement of the probe” is an additional limitation. Banjanin discloses wherein the image data provided by the image capturing device is further analyzed to detect movement of the probe (Page 8, paragraph 0104).  
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify US 11,340,257 to include the missing limitations as taught by Banjanin in order to correct its own orientation (Page 9, paragraph 0116, 0125 Page 10, paragraph 0129) and also have an improved method for tracking probe position during the examination (Page 1, paragraph 0007) as disclosed by Banjanin.

Regarding Claim 1 of Instant Application corresponds to
Claim 12-14 of US 11,340,257
A measuring system, the measuring system comprising:
 a probe for measuring a signal at a measuring point and a measuring apparatus remote from the probe, 




a mechanically stabilizing device adapted to mechanical equalize unwanted movement of the probe, 
wherein the probe comprises: 
a probe tip adapted to contact a measuring point for measuring an electric signal; 
an image capturing device adapted to capture image data of the probe tip and an area around the probe tip, wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties; and 
an image transmission interface adapted to transmit the captured image data to the measuring apparatus remote from the probe; 








wherein the measuring apparatus remote from the probe comprising: 
an image receiving interface adapted to receive the image data transmitted by the image transmission interface of the probe.


A method for applying of a probe at a measuring point, the probe comprising a probe tip for measuring an electric signal, the method comprising the steps of: 











capturing image data of the probe tip and an area around the probe tip by an image capturing device arranged at the probe, wherein the image capturing device comprises multiple optical systems directed to different target points, each of the multiple optical systems having different optical properties and further comprising a switch which is adapted to switch between an image capturing mode and a signal measuring mode; and transmitting the captured image data to a remote measuring apparatus by an image transmission interface of the probe, wherein a same signal line or cable is used for transmitting the captured image data in the image capturing mode and for transmitting a measurement signal of the measured electric signal in the signal measurement mode.

13. The method of claim 12, further comprising: receiving the transmitted image data by an image receiving interface.
14. The method of claim 13, further comprising: displaying received the image data by a visualization device remote to the measuring point.





The instant applications “measurement system, mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe, wherein the image capturing device comprises a multiple optical systems directed to a same target point” are additional limitations.
Daponte discloses a measurement system comprising a probe comprising a probe tip and acquiring image data (ultrasonic images), an image transmission interface adapted to transmit the captured image data to a measuring apparatus remote from the probe (Page 67, §5.2, 1st paragraph, probe capturing images and sending the image a measuring apparatus, Figure 18, the output is the interface to transmit data), the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of 20the probe (Figure 18, Page 67, §5.2, 1st paragraph, probe capturing images and sending the image a measuring apparatus, Figure 18, the input is the interface for receiving). Banjanin discloses a measurement system further comprising a mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe (Page 4, paragraph 0071 0072, Page 9, paragraph 0116, 0125 Page 10, paragraph 0129 ).   Kashima discloses a measurement system comprising the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties (Figure 1, paragraphs 0044-0045).  Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify US 11,340,257 to include the missing limitations as taught by Daponte in order to have better calibration (Page 54, § 1, Abstract) as disclosed by Daponte and missing limitations as taught by Banjanin in order to correct its own orientation (Page 9, paragraph 0116, 0125 Page 10, paragraph 0129) and also have an improved method for tracking probe position during the examination (Page 1, paragraph 0007) as disclosed by Banjanin.  and the missing limitation as taught by Kashima in order to the availability of ranges and estimating the distances between camera and objects in images. 

Claim 10 of the instant application corresponds to claim 14 of US 11,340,257.

For claims 2, 3 and 14 below:
Regarding claim 2, the instant application’s “the mechanically stabilizing device comprises one or more controllable axis for moving or rotating the probe” is an additional limitation. Banjanin discloses wherein the mechanically stabilizing device comprises one or more controllable axis for moving or rotating the probe (Page 9, paragraph 0116-00117, Page 2, paragraph 0039, Page 4, paragraph 0071-0072).  
Regarding claim 3, instant application’s “further comprising a gyroscope or an acceleration sensor for detecting a movement of the probe” is an additional limitation.
Banjanin discloses further comprising a gyroscope or an acceleration sensor for detecting a movement of the probe (Page 2, paragraph 0039, Page 4, paragraph 0071-0072).  
Regarding Claim 14, the instant application’s “wherein the image data provided by the image capturing device is further analyzed to detect movement of the probe” is an additional limitation. Banjanin discloses wherein the image data provided by the image capturing device is further analyzed to detect movement of the probe (Page 8, paragraph 0104).  
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify US 11,340,257 to include the missing limitations as taught by Banjanin in order to correct its own orientation (Page 9, paragraph 0116, 0125 Page 10, paragraph 0129) and also have an improved method for tracking probe position during the examination (Page 1, paragraph 0007) as disclosed by Banjanin.

Claims 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. US 11,340,257 in view of Tohme, Kashima, Daponte  and Banjanin.
Regarding Claim 1 of Instant Application corresponds to
Claim 1 of US 11,340,257
A measuring system, the measuring system comprising:
 a probe for measuring a signal at a measuring point and a measuring apparatus remote from the probe, 




a mechanically stabilizing device adapted to mechanical equalize unwanted movement of the probe, 
wherein the probe comprises: 
a probe tip adapted to contact a measuring point for measuring an electric signal; 
an image capturing device adapted to capture image data of the probe tip and an area around the probe tip, wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties; and 
an image transmission interface adapted to transmit the captured image data to the measuring apparatus remote from the probe; 








wherein the measuring apparatus remote from the probe comprising: 
an image receiving interface adapted to receive the image data transmitted by the image transmission interface of the probe.




A probe for measuring a signal at a measuring point, the probe comprising: 









a probe tip adapted to contact a measuring point for measuring an electric signal; 
an image capturing device adapted to capture image data of the probe tip and an area around the probe tip; and 
an image transmission interface adapted to transmit the captured image data to a remote measuring apparatus, wherein the image capturing device comprises multiple optical systems directed to different target points, each of the multiple optical systems having different optical properties; and further comprising a switch which is adapted to switch between an image capturing mode and a signal measuring mode, wherein a same signal line or cable is used for transmitting the captured image data in the image capturing mode and for transmitting a measurement signal of the measured electric signal in the signal measurement mode.
10. The measuring system of claim 1, further comprising a visualization device adapted to display the image data received by the image receiving interface.  
11. The measuring system of claim 10, wherein the visualization device comprises augmented reality glasses.  
12. The measuring system of claim 10, wherein the visualization device is adapted to provide a three-dimensional representation of the image data received by the image receiving interface.  
13. The measuring system of claim 10, wherein the visualization device is adapted to selectively display either the image data received by the image receiving interface or measurement data of a signal measured at the measuring point.



The instant applications “measurement system, mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe, wherein the image capturing device comprises a multiple optical systems directed to a same target point, a visualization device adapted to display the image data received by the image receiving interface, wherein the visualization device comprises augmented reality glasses,
, wherein the visualization device is adapted to provide a three-dimensional representation of the image data received by the image receiving interface, the visualization device is adapted to selectively display either the image data received by the image receiving interface or measurement data of a signal measured at the measuring point” are additional limitations.
Banjanin discloses a measurement system further comprising a mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe (Page 4, paragraph 0071, 0072, Page 9, paragraph 0116, 0125 Page 10, paragraph 0129 ).   Kashima discloses a measurement system comprising the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties (Figure 1, paragraphs 0044-0045). Tohme discloses further comprising measurement system (Figure 14), a visualization device adapted to display the image data received by the image receiving interface (Page 2, paragraph 0014), wherein the visualization device comprises augmented reality glasses (paragraph 0014), wherein the visualization device is adapted to selectively display either the image data received by the image receiving interface or measurement data of a signal measured at the measuring 5point (Page 2, paragraph 0014). Daponte discloses wherein the visualiza30tion device is adapted to provide a three-dimensional representation of the image data received by the image receiving interface (Page 67, §5.2, Page 54, § Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify US 11,340,257 to include the missing limitations as taught by Daponte in order to have better calibration (Page 54, § 1, Abstract) as disclosed by Daponte and missing limitations as taught by Banjanin in order to correct its own orientation (Page 9, paragraph 0116, 0125 Page 10, paragraph 0129) and also have an improved method for tracking probe position during the examination (Page 1, paragraph 0007) as disclosed by Banjanin.  and the missing limitation as taught by Kashima in order to the availability of ranges and estimating the distances between camera and objects in images and to include this limitation as taught in the background in order to complement or supplement the real world object or scene (Page 1, paragraph 0011) as disclosed by Tohme. 


Claims 1, 6, 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6-10 of U.S. Patent No. 11,340,257 in view of  Banjanin. 

Regarding Claim 1 of Instant Application corresponds to
Claim 6 of US 11,340,257
A measuring system, the measuring system comprising:
 a probe for measuring a signal at a measuring point and a measuring apparatus remote from the probe, 




a mechanically stabilizing device adapted to mechanical equalize unwanted movement of the probe, 
wherein the probe comprises: 
a probe tip adapted to contact a measuring point for measuring an electric signal; 
an image capturing device adapted to capture image data of the probe tip and an area around the probe tip, wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties; and 
an image transmission interface adapted to transmit the captured image data to the measuring apparatus remote from the probe; 






wherein the measuring apparatus remote from the probe comprising: 
an image receiving interface adapted to receive the image data transmitted by the image transmission interface of the probe.
A measuring system, the measuring system comprising: 
a probe for measuring a signal at a measuring point, 
a measuring apparatus remote from the probe, 
a switch which is adapted to switch between an image capturing mode and a signal measuring mode, 



the probe comprising: 
a probe tip adapted to contact a measuring point for measuring an electric signal; 
an image capturing device adapted to capture image data of the probe tip and an area around the probe tip, wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties; 
an image transmission interface adapted to transmit the captured image data to the measuring apparatus remote from the probe; and 
wherein a same signal line or cable is used for transmitting the captured image data in the image capturing mode and for transmitting a measurement signal of the measured electric signal in the signal measurement mode; and 
wherein the measuring apparatus remote from the probe comprising
 an image receiving interface adapted to receive the image data transmitted by the image transmission interface of the probe.






The instant application’s “a mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe” is an additional limitation.
Banjanin discloses a measurement system further comprising a mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe (Page 4, paragraph 0071 0072, Page 9, paragraph 0116, 0125 Page 10, paragraph 0129 ).   Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify US 11,340,257 to include the missing limitations as taught by Banjanin in order to correct its own orientation (Page 9, paragraph 0116, 0125 Page 10, paragraph 0129) and also have an improved method for tracking probe position during the examination (Page 1, paragraph 0007) as disclosed by Banjanin. 

Claim 6, 8, 9 of the instant application corresponds to claim 6 of US 11,340,257.
Claim 10,  11, 12, 13   of the instant application corresponds to claim 7,  8, 9 , 10 respectively of US 11,340,257.
Regarding Claim 14, wherein the image data provided by the image capturing device is further analyzed to detect movement of the probe is an additional limitation.
Banjanin discloses wherein the image data provided by the image capturing device is further analyzed to detect movement of the probe (Page 8, paragraph 0104).  
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify US 11,340,257 to include the missing limitations as taught by Banjanin in order to correct its own orientation (Page 9, paragraph 0116, 0125 Page 10, paragraph 0129) and also have an improved method for tracking probe position during the examination (Page 1, paragraph 0007) as disclosed by Banjanin.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 11,340,257. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is broader than claim 11 of US Patent 11,340,257.

Regarding Claim 1 of Instant Application corresponds to
Claim 6 and 11 of US 11,340,257
A measuring system, the measuring system comprising:
 a probe for measuring a signal at a measuring point and a measuring apparatus remote from the probe, 




a mechanically stabilizing device adapted to mechanical equalize unwanted movement of the probe, 
wherein the probe comprises: 
a probe tip adapted to contact a measuring point for measuring an electric signal; 
an image capturing device adapted to capture image data of the probe tip and an area around the probe tip, wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties; and 
an image transmission interface adapted to transmit the captured image data to the measuring apparatus remote from the probe; 






wherein the measuring apparatus remote from the probe comprising: 
an image receiving interface adapted to receive the image data transmitted by the image transmission interface of the probe.
A measuring system, the measuring system comprising: 
a probe for measuring a signal at a measuring point, 
a measuring apparatus remote from the probe, 
a switch which is adapted to switch between an image capturing mode and a signal measuring mode, 



the probe comprising: 
a probe tip adapted to contact a measuring point for measuring an electric signal; 
an image capturing device adapted to capture image data of the probe tip and an area around the probe tip, wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties; 
an image transmission interface adapted to transmit the captured image data to the measuring apparatus remote from the probe; and 
wherein a same signal line or cable is used for transmitting the captured image data in the image capturing mode and for transmitting a measurement signal of the measured electric signal in the signal measurement mode; and 
wherein the measuring apparatus remote from the probe comprising
 an image receiving interface adapted to receive the image data transmitted by the image transmission interface of the probe.

11. The measuring system of claim 6, further comprising a mechanically stabilizing device adapted to mechanical equalize unwanted movement of the probe.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



November 23, 2022